Citation Nr: 1549277	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II due to exposure to herbicides in service.   

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

4.  Entitlement to a compensable rating for service-connected tinea pedis.  

5.  Entitlement to nonservice-connected pension benefits.  

6.  Entitlement to an earlier effective date for the award of additional compensation benefits for dependent children.  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to neuropathy of the lower extremities due to diabetes has been raised by the record in the May 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable rating for skin condition, entitlement to service connection for hypertension, and entitlement to an earlier effective date for the award of additional compensation benefits for dependent children  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus type II. 

2.  The Veteran set foot in the Republic of Vietnam.  

3.  The Veteran's erectile dysfunction is related to his diabetes mellitus type II.  

4.  In May 2015, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his appeal for entitlement to nonservice-connected pension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II, as a result of exposure to herbicides in service, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).     

2.  The criteria for service connection for erectile dysfunction secondary to diabetes mellitus is met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).     

3.  The criteria for withdrawal of an appeal of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetes

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection for certain diseases, including diabetes mellitus type II, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).

The Veteran contends that his currently diagnosed diabetes mellitus is related to his exposure to herbicide agents in Vietnam.  As the medical evidence reveals that the Veteran has a current diagnosis of diabetes mellitus type II, the determinative inquiry here is whether the Veteran had service in the Republic of Vietnam during the Vietnam Era. 

During the May 2015 hearing, the Veteran provided competent and credible testimony regarding his service in the Republic of Vietnam.  He stated that his ship participated in measures to evacuate Americans from Vietnam in 1975.  He further testified that since his military occupational specialty was that of a wireman, he was given directives to proceed into Vietnam to help with the evacuation.  He specifically testified that he set foot in Vietnam during these evacuation procedures.  See hearing transcript, p.4-5.  He provided specific details regarding the evacuation location and the evacuation procedures.   

The Veteran's service personnel records reveal that he participated in support of Operation Frequent Wind, which was the evacuation of South Vietnamese and American nationals, while operating in the territorial waters of South Vietnam from April 1975 to May 1975.  He received the Armed Forces Expeditionary Medal as a result of participation in Operation Frequent Wind.  The evidence of record further reveals that his unit assumed a standby role in the event unit assets were required.  

The Veteran is competent to state that he set foot in Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's testimony to be highly credible as his service records reveal that his unit participated in Operation Frequent Wind.  Moreover, he provided specific details regarding the evacuation process and his statements that he set foot in Vietnam during the evacuation process due to his specialty as a wireman are consistent with the nature and circumstances of his service.  

In light of the objective and lay evidence of record, including the Veteran's service personnel records verifying participation in Operation Frequent Wind, the Board finds that the Veteran set foot in the Republic of Vietnam during the Vietnam Era.  Consequently, he is considered to have Vietnam service and as there is no affirmative evidence to establish that he was not exposed to a herbicide agent during his time in Vietnam, he is presumed to have been exposed to herbicides during his active service.  38 C.F.R. § 3.307 (2014); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

As the Board finds that the Veteran set foot in the Republic of Vietnam, the criteria for the grant of service connection for diabetes mellitus type II are met.  

Service Connection for Erectile Dysfunction 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that he has erectile dysfunction that is caused by his diabetes mellitus.  

The medical evidence of record includes a diagnosis of erectile dysfunction.  In this decision, the Board found that the criteria for service connection for diabetes mellitus have been met.  Thus, the determinative inquiry here is whether medical evidence relates the Veteran's erectile dysfunction to his diabetes. 

A March 2010 VA examiner found that the Veteran has symptoms of erectile dysfunction which are at least as likely as not due to his diabetes mellitus.  The Board finds this to be competent and credible medical evidence establishing a relationship between the Veteran's diagnosed erectile dysfunction and his now service-connected diabetes mellitus.  Thus, service connection for erectile dysfunction is warranted.      

Nonservice-connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran testified during his May 2015 Board hearing that he wished to withdraw his claim for entitlement to nonservice-connected pension.  See May 2015 Board hearing transcript, p.3.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

Entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides in service, is granted.  

Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus is granted.  

Entitlement to nonservice-connected pension is dismissed.  


REMAND

In an October 2014 notification letter, the RO made a determination regarding dependency benefits.  In November 2014, the Veteran indicated that he disagreement with the assigned effective date.  As such, a statement of the case should be issued.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran contends that his hypertension is caused or aggravated by his service-connected PTSD.  The Board notes that a March 2010 VA examiner opined that the hypertension was not related to his diabetes.  However, the examiner did not opine as to whether his hypertension was aggravated by his diabetes.  As such, the examination report is inadequate.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  Upon remand, the RO should afford the Veteran a VA examination to determine whether his hypertension is related to service, or caused or aggravated by his PTSD or diabetes.    

In regards to his increased rating claim for his skin disorder, the Veteran testified during the hearing that he had skin problems on his neck, elbows, chest, biceps, back, forearms, legs, and hip, which impact approximately 30 percent to 40 percent of his body.  This testimony provides an indication of worsening since his last VA examination, which was conducted in September 2014.  As such, a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   Moreover, during the hearing, the Veteran's representative identified additional treatment records and "video" that the Veteran wished to submit.  However, it does not appear that such evidence has been associated with the claims file.  The Veteran and his representative should be notified upon remand that such evidence is not associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case regarding the effective date of the assignment of his benefit for dependent children.  

2.  Associate pertinent VA treatment records dated since October 2014 with the claims file. 

3.  Request that the Veteran identify any pertinent private treatment records that are not currently associated with the claims file.  Specifically notify the Veteran and his representative that the video and additional records which were referenced at the May 2015 hearing are not associated with the claims file.  Please request that the Veteran or his representative submit any outstanding pertinent records, videos, and/or pictures.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the severity of his skin symptoms and the nature, onset, and etiology of his hypertension.  He should be provided an appropriate amount of time to submit this evidence.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's hypertension.  The claims file should be made available and reviewed by the examiner.  

The examiner should opine as to whether the Veteran's hypertension had its onset in service or manifested within one year of separation from service, or is otherwise related to service, to include his exposure to herbicides. 

The examiner should also opine as to whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus. 

The examiner should opine as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6.  Schedule the Veteran for a VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorder.  The claims file should be made available to and be reviewed by the examiner.  

Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and the frequency that systemic therapy have been required during the past 12-month period.  

Also, take into account any flare-ups the Veteran may have experienced during the year and discuss whether the Veteran's skin disorder is productive of any additional functional impairment.

The examiner is to review and consider the February 2013 and September 2014 VA examinations.  A complete rationale must be provided for all opinions rendered.  

7.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


